Citation Nr: 0604089	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for lung 
disorder, to include chronic obstructive pulmonary disease 
(COPD) with chronic congestion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and son


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 2003 rating determination by the Atlanta, 
Georgia, Regional Office (RO).

Pursuant to a January 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).

The issue of lung disorder, to include chronic obstructive 
pulmonary disease (COPD) with chronic congestion, is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  A claim for service connection for a chronic lung 
disorder was denied by the Board in August 1967.  That 
decision represents the last final denial on any basis.

2.  Since the August 1967 Board decision, the veteran has 
submitted evidence which was not previously submitted to 
agency decisionmakers, which is related to one or more 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for lung disorder, to 
include COPD with chronic congestion, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 1967 Board denial is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1105 (2005).

2.  As new and material evidence has been received, the claim 
for service connection for lung disorder to include COPD with 
chronic congestion is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  In view of the favorable action 
in this case, any deviation in the execution of the VCAA 
requirements by the RO constituted harmless error, and does 
not prohibit consideration of the matter herein.  

The Board's August 1967 decision is final.  38 C.F.R. 
§ 20.1100 (2005).  A final decision cannot be reopened and 
reconsidered by the VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108 (West 1991); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended.  
See 38 C.F.R. § 3.156(a).  However, this amendment is 
effective only for claims filed on or after August 29, 2001.  
In any event, however, since the Board herein grants 
reopening of the claim, the applicability of that new 
regulation is not of significance to this aspect of the 
present decision.

According to VA regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2005).  New and material evidence 
cannot be cumulative or redundant.  Id.  Furthermore, the 
U.S. Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, which means, in this case, since the August 1967 Board 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

II.  Facts and Analysis

The RO originally denied the veteran's claim for service 
connection for a lung disorder in April 1967, essentially on 
the basis that a chronic lung disorder was not found on 
examination.  The Board later affirmed the denial of service 
connection in August 1967, on the basis that the lung 
disorders in service were acute and transitory in nature and 
that no etiological relationship existed between them and the 
post-service respiratory disorders established by the 
evidence.

Evidence before the Board at the time of its rating decision 
in August 1967 included the veteran's claim for service 
connection and his service medical records, which reflect 
treatment for bronchitis and pneumonia.  At separation in 
March 1955 it was noted that the veteran had left plural 
adhesions.  A post-service private treatment record dated in 
February 1967 shows the veteran was treated for episodes of 
bronchitis in June 1957 and August 1959, as well as an upper 
respiratory infection in December 1965.  In December 1966, he 
was treated for various symptoms including vertigo, malaise, 
and dyspnea.  The diagnoses were chronic pulmonary emphysema 
and recurrent bronchitis.  A VA examination report in March 
1967 included a chest X-ray which showed the costophrenic 
angle on the left was blunted.  Following examination, the 
diagnosis was chronic bronchitis.  The report was otherwise 
negative for any significant respiratory illness.  

Since the August 1967 Board decision the veteran has 
submitted additional treatment records dated from 1980 to 
2004, which include a January 1981 VA discharge summary.  The 
summary shows that at that time the veteran was admitted for 
hypertension and during the period of hospitalization gave a 
history of emphysema, which was treated with SSKI (saturated 
solution of potassium iodide).  A chest X-ray dated in 
December 1994 showed findings in the lungs consistent with 
COPD.  There was mild interstitial reaction at the left base 
which was probably chronic.  At a January 2006 Travel Board 
hearing the veteran testified about the onset and severity of 
his lung condition.  He testified as to the facts surrounding 
the development of symptoms as well as his subsequent 
treatment.  The veteran also testified as to his current 
condition.  

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the August 1967 Board decision is new, in the sense that it 
was not of record when the RO denied the claim.  Also, in 
view of the less stringent standard for materiality set forth 
in Hodge, it is also material because it addresses one of the 
fundamental requirements for service connection - namely, 
evidence of service incurrence (see Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)), which was one of the reasons 
the Board denied the claim.  This evidence, considered in a 
light most favorable to the veteran, appears to establish a 
chronic lung disorder and a history of treatment including 
medication.  These treatment records have raised questions 
concerning the veteran's currently existing disability, in 
that the overall evidence tends to suggest that, since his 
discharge from service in 1955, the veteran may have 
experienced a continuity of lung problems for which he has 
sought treatment on a continuous basis.  Together, the 
veteran's testimony before the undersigned, and the post-
service treatment records reflecting the long-term nature of 
his complaints, suggest the possibility that a lung disorder 
was first manifested in service.  

Thus, given the veteran's contentions, and resolving 
reasonable doubt in his favor, we find that the medical 
evidence as to the chronicity of the veteran's lung disorder 
meets the regulatory standard of evidence "which raises a 
reasonable possibility of substantiating the claim."  38 
C.F.R. § 3.156(a).  This provides a potential basis for 
service connection, which must, at a minimum, be developed, 
particularly under the provisions of the VCAA.  The claim for 
service connection for lung disorder to include COPD with 
chronic congestion is therefore reopened.


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for a lung disorder to 
include COPD with chronic congestion is reopened.  The appeal 
is allowed to this extent.


REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim of 
service connection for lung disorder to include COPD with 
chronic congestion has been reopened, further development is 
required.

The veteran's contentions on appeal relate the current lung 
disorder, diagnosed as COPD, to service.  Available service 
medical records show treatment for bronchitis and 
pneumonitis.  At separation the examiner noted the veteran 
had pleural adhesions on the left lung.  Post-service records 
include treatment for recurrent bronchitis shortly after 
service discharge in 1955, and more recently COPD.  While no 
medical evidence showing such a relationship has been 
submitted, the veteran's in-service treatment and subsequent 
development of pleural adhesions raises significant medical 
questions regarding the onset of any disability.  

Accordingly, a more definitive medical evidence on the 
question of whether the veteran currently has a lung disorder 
to include COPD and chronic congestion, and an opinion as to 
its onset, is needed before the claim on the merits can be 
properly adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgment in resolving medical 
questions).  The current record is inadequate to render a 
fully informed decision on the issue without the benefit of 
medical expertise.  Thus, a remand to the RO for further 
evidentiary development is required in order to fulfill the 
statutory duty to assist.  Green v. Derwinski, 1 Vet. App. 
121 (1991).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  The Board is confident the RO will assure 
that all VCAA requirements are satisfied.  The matter is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for any lung disorder since 2004.  
After the veteran has signed the 
appropriate releases, those records that 
are not already in the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should undergo VA 
examination to determine the nature, 
extent, and etiology of all current 
pulmonary pathology, to include 
bronchitis, or COPD.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.  Complete 
diagnoses should be provided.  

a.  The examiner should discuss the 
nature and extent of any lung 
disorder, including bronchitis and/or 
COPD, if present, and then set forth 
the medical probability that any 
disorder, if present, is traceable to 
the pleural adhesions manifested 
during service.

b.  Specifically, the examiner should 
address whether the veteran has a 
lung disorder, to include bronchitis 
and/or COPD and, if so, is it more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the first 
clinical manifestations of any such 
disorder developed while the veteran 
was in service from March 1953 to 
March 1955.

c.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service medical records.  The basis 
for the conclusions reached should be 
stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  If the veteran does not 
currently have a lung disorder, to 
include bronchitis or COPD, which 
could be regarded as having been 
incurred while he was in service, the 
examiner should specifically indicate 
so.  

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, the RO must furnish the veteran 
an appropriate SSOC and allow him a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


